EXHIBIT 10.54
 
[img001.jpg]
 


November 20, 2012


Via Electronic Mail


Esenjay Oil & Gas, Ltd. (Gardner@epc-cc.com; Schibi@epc-cc.com)
Winn Exploration Co., Inc. (MWCalley@WinnExCo.com; LWebster@winnexco.com)
Crain Energy, Ltd. (MTodd@rlacyinc.com; dgroce@rlacyinc.com)
Lacy Properties, Ltd. (MTodd@rlacyinc.com and dgroce@rlacyinc.com)




Re:           Closing Payment Extension Amendatory Letter Agreement
Purchase and Sale Agreement, dated August 23, 2011, as amended
PEDCO Niobrara Prospect
Weld County, Colorado


Ladies and Gentlemen:
 
Reference is hereby made to that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated August 23, 2011, by and among Esenjay Oil & Gas,
Ltd. (“Esenjay”), Winn Exploration Co., Inc. (“Winn”), Lacy Properties, Ltd.
(“Lacy”), and Crain Energy, Ltd. (“Crain”), as Sellers, and PEDEVCO Corp (as
successor-in-interest to Pacific Energy Development Corp.) (“PEDCO”), as Buyer.
Esenjay, Winn, Lacy, Crain, and PEDCO are sometimes referred to herein
collectively, as the “Parties” or individually, as a “Party.” This Closing
Payment Extension Amendatory Letter Agreement (this “Amendment”) sets forth the
terms and conditions of the agreement among the Parties with regard to the
above-referenced matter. All capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement.
 
Pursuant to Section 1.3(a)(2) of the Purchase Agreement, each of the Sellers
have elected to receive their Proportionate Share of One Million Dollars
($1,000,000) (the “Cash Balance Due”).
 
The Sellers and the Buyer have agreed to defer the payment of the Cash Balance
Due (the “Deferred Payment”) to February 18, 2013 (the “Cash Balance Due
Date”).  In consideration for the Deferred Payment of the Cash Balance Due,
Buyer has agreed to pay and issue to Sellers, and Sellers have agreed to accept
(i) the Immediate Cash Payment set forth on the table below, to be wired by
Buyer into each respective Seller’s account on Monday, November 26, 2012 (the
“Immediate Cash Payment”), and (ii) the issuance of the number of shares of
Buyer Series A Preferred Stock to each Seller as set forth on the table below
(the “Equity Issuance”), with physical stock certificates to be issued and
delivered to each Seller within ten (10) business days of the date this
Amendment is fully executed by the Sellers.  Each Seller’s Immediate Cash
Payment and Equity Issuance are as follows:
 
Seller
 
Immediate Cash Payment
   
Equity
Issuance
   
Deferred
Payment
 
Esenjay Oil & Gas, Ltd.
  $ 60,000.00       80,000     $ 600,000.00  
Winn Exploration Co., Inc.
  $ 25,000.00       33,334     $ 250,000.00  
Crain Energy, Ltd.
  $ 11,250.00       15,000     $ 112,500.00  
Lacy Properties, Ltd.
  $ 3,750.00       5,000     $ 37,500.00  
TOTAL:
  $ 100,000.00       133,334     $ 1,000,000.00  

 
 
 

--------------------------------------------------------------------------------

 


 
Upon execution of this Amendment by each Seller, each Seller shall provide a
completed subscription agreement in the form attached hereto as Exhibit A in
connection with the issuance of each Seller’s respective Equity Issuance, which
includes each Seller’s representation that it is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended.
 
As amended hereby and to date, the Purchase Agreement, is in full force and
effect, and valid and binding upon the Parties. In the event of a conflict
between this Amendment and the Purchase Agreement, as amended, the terms and
conditions of this Amendment shall control and govern the point in conflict.
Notwithstanding anything to the contrary, failure of this Amendment to address a
point in the Purchase Agreement, as amended, shall not be deemed to be a
conflict.
 
Each Party hereby agrees that such Party shall execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, such instruments and take
such other action as may be reasonably necessary or advisable to carry out such
Party’s obligations under this Amendment. All of the exhibits referred to in
this Amendment are hereby incorporated by reference as if set forth in their
entirety herein. This Amendment shall be binding upon and inure to the benefit
of the Parties, and their respective successors and assigns. This Amendment may
not be altered, or amended, nor any rights hereunder waived, except by an
instrument in writing executed by the Party or Parties to be charged with such
amendment or waiver. This Amendment may be executed in counterparts, and each
counterpart shall be deemed to be an original, but all of which shall be deemed
to be one amendment. This Amendment may be executed by telefax or electronic
signatures, and telefax and electronic signatures shall be valid and binding
upon the Parties.
 
Please execute this letter in the space provided below indicating your agreement
with the above amendments to the Purchase Agreement and return the executed
letter to the undersigned by fax or email at your earliest convenience.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Should you have any questions, please do not hesitate to contact me. Thank you
again for your prompt attention to this matter and your continued support of
PEDCO.
 

  Sincerely,          
PEDEVCO CORP.
         
 
By:
/s/ Frank C. Ingriselli       
Frank C. Ingriselli
President and Chief Executive Officer
         

 
ACCEPTED AND AGREED
this 20th day of November, 2012
      Esenjay Oil & Gas, Ltd.        
By:
Esenjay Petroleum Corporation,   Its:
Its General Partner
        By: /s/ Linda D. Schibi        Linda D. Schibi     Vice President Land  
     

 
Winn Exploration Co., Inc.
                                    By:
/s/ Michael W. Calley  
     
 
   
Name: Michael W. Calley 
           
Title: Executive Vice President
         

 
Lacy Properties, Ltd.
   
Crain Energy, Ltd.
                By:
Lacy Property Management, Inc.
Its General Partner
    By:
Crain Oil & Gas, LLC
Its General Partner
                By:
/s/ Darren T. Groce 
    By:
/s/ Darren T. Groce  
   
Name: Darren T. Groce 
     
Name: Darren T. Groce
   
Title: Interim President 
     
Title: Interim President 
 

 
 
3
 

--------------------------------------------------------------------------------

 
                                                    


 